DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 are indefinite because it is not clear what the word “substantially” in line 3 is intended to encompass since the resulting claims 1 and 17 do not clearly set forth the meets and bounds of the patent protection desired.
This terminology is repeated throughout the claims.
In claim 1: the phrase “the baffle includes one or more components that tend to cause the respective flaps to remain at the respective closed positions when already at the respective closed positions, and that tend to cause …..” is vague as used. It is not clear what components the applicant is referring to. What does “tend to cause” even means? Is the limitation there or not?
Note also claims 3 and 17 with this regard.
Claim 6 recites the limitation "the interlock" in in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enright (3,432,108).
Enright discloses in Figs. 1-7, a baffle 10 comprising: a rim portion 9 substantially circumferentially extending around a central axis of the baffle; a plurality of flaps 18 at least indirectly supported by the rim portion, wherein each of the flaps is substantially sector-shaped; and an annular portion 15 connected or integrally formed with the rim portion, wherein the annular portion includes an outer surface configured to facilitate mounting of the baffle in relation to an external structure; wherein each of the flaps is at least indirectly supported in relation to the rim portion in a rotatable manner such that each of the flaps can rotate about a respective additional axis that is substantially tangent to a respective location along or proximate to the rim portion (Figs. 3-4); wherein each of the flaps can be rotated so as to attain a respective closed position in which the respective flap extends radially inwardly, from a respective radially-outward portion of the flap positioned proximate to the respective location to a respective tip portion of the flap; wherein when each of the flaps is respectively rotated so as to attain the respective closed position, the respective tip portions of the respective flaps collectively substantially define an inner orifice 25 of the baffle through which the central axis passes; and wherein the baffle includes one or more components (baffles are composed of a relatively thin sheet of elastomeric material, rubber or plastic) that tend to cause the respective flaps to remain at the respective closed positions when already at the respective closed positions, and that tend to cause the respective flaps to return to the respective closed positions when not at the respective closed positions.
Claims 1-8, 10-11 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al (7,021,574).
Berger et al shows in Fig. 1-7, a baffle (140) suitable for a disposer system, the baffle comprising: a cylindrical rim (144) that extends circumferentially about a central axis, wherein a mid-plane of the baffle that is perpendicular or substantially perpendicular to the central axis passes through the cylindrical rim; a plurality of pleats/flaps (147) that are attached to, or integrally formed with, the cylindrical rim and that extend radially inwardly toward the central axis, wherein the pleats/flaps have radially-inward most edges that collectively define, at least partly, a central orifice (136) of the baffle through which the central axis passes, and wherein the baffle including the pleats/flaps thereof is configured so as to be implementable relative to and capable of operating within the disposer system in each of a first orientation and a second orientation that is substantially inverted relative to the first orientation. 
Note that this is the same rejection provided by the applicant in the international search report filed on 8/25/21.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al (6,719,228), hereinafter Berger’228.
Berger et al’228 shows in Fig. 1-10, a baffle (300, Fig. 8A) suitable for a disposer system, the baffle comprising: a cylindrical rim (310) that extends circumferentially about a central axis; a plurality of pleats/flaps (340) that are attached to, or integrally formed with, the cylindrical rim and that extend radially inwardly toward the central axis, wherein each of the pleats/flaps has a respective radially-innermost edge (334) and the radially-innermost edges of the pleats/flaps collectively define, at least partly, a central orifice (324) of the baffle through which the central axis passes; wherein the pleats/flaps include first pleat portions (330), second pleat portions (340), and sidewall portions (844,346); wherein each of the first pleat portions is connected by way of a respective pair of the sidewall portions with a respective pair of the second pleat portions; wherein each of the second pleat portions is connected by way of a respective pair of the sidewall portions with a respective pair of the first pleat portions; and wherein each of the first pleat portions, alone or in combination with the respective pair of the sidewall portions between which the respective first pleat portion is positioned, has a first structural characteristic; wherein each of the second pleat portions, alone or in combination with the respective pair of the sidewall portions between which the respective second pleat portion is positioned, has a second structural characteristic; and wherein the first and second structural characteristics both are of a same type but also are different from one another whereby due at least in part to the first and second structural characteristics being different from one another, the baffle is capable of being implemented within the disposer system in either of first and second orientations, respectively, so that the disposer system is configured to operate to achieve either of first and second functional objectives, respectively. 
Note that this is the same rejection provided by the applicant in the international search report filed on 8/25/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over either Enright or Berger et al or Berger’228 in view of Kopitec et al (US 2015/0367724).
Either Enright or Berger et al or Berger’228 discloses most of the elements of these claim but for living hinges.
Kopitec et al teaches the concept of pivotably connecting flaps to a housing via living hinges [0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flaps in the devices of Enright or Berger et al or Berger’228 with living hinges as taught by Kopitec et al in order to pivotably connecting flaps to the rim. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either Enright or Berger et al or Berger’228 in view of Kopitec et al as applied to claims 2-4, 8 and 17 above and further in view of Bebinger (2,834,554).
Modified device of ether Enright or Berger et al or Berger’228 has most of the elements of these claim but for strengthening ribs positioned on the flaps.
Bebinger teaches that it is conventional to have strengthening ribs 31 of various sizes positioned on the flaps (Figs. 4 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Bebinger to further provide the flaps in the device of Enright or Berger et al or Berger’228 with strengthening ribs in order to optimize the device.
Indication of allowability of some of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a baffle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725